                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION


ALEKSEY POZHIDAYEV                               CASE NO. 6:18-CV-01182 SEC P
#A098-330-506

VERSUS                                                            JUDGE JUNEAU

JEFFERSON B SESSIONS III ET AL MAGISTRATE JUDGE WHITEHURST


                                  JUDGMENT

      For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein, determining that the findings are correct under the

applicable law, and noting the absence of objections to the Report and

Recommendation in the record;

      IT IS ORDERED, ADJUDGED AND DECREED that Pozhidayev’s

Petition for Writ of Habeas Corpus be DISMISSED AS MOOT without prejudice

and that this proceeding be terminated.

      THUS DONE in Lafayette, Louisiana on this 16th day of May, 2019.




                                                  Michael J. Juneau
                                              United States District Judge
